Citation Nr: 9909587	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a mid-thoracic back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active service November 1992 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In his original application for VA benefits received in June 
1994, the veteran claimed entitlement to service connection 
for "back pain mid-thoracic back pain aggravation of this."  
He also submitted a statement from a private physician in 
which it was reported that the veteran had been treated for 
"rheumatic fever and radiculopathy with 5th lumbar spineal 
spondylolysis."  In a rating decision dated in June 1994 the 
RO, specifically denied entitlement to service connection for 
mid-thoracic back pain.  However, that decision also noted 
that that "rheumatic heart disease with radiculopathy, 5th 
lumbar spineal spondylolysis" was not service connected.

In his notice of disagreement received in July 1994, the 
veteran indicated that he disagreed with the July 1994 letter 
from the RO.  The RO issued a statement of the case 
pertaining only to the issue of entitlement to service 
connection for "aggravation of pre-existing mid thoracic 
back pain."  In his substantive appeal received in January 
1995, the veteran wrote that "I am appealing this case on my 
back condition."  In June 1995 the RO issued a supplemental 
statement of the case (SSOC) as to the issue of entitlement 
to service connection for a "back disability."  The veteran 
was informed that if the SSOC contained an issue not 
considered in the statement of the case, that he should 
submit a substantive appeal within 60 days.  

Thereafter, the veteran's representative submitted a 
statement of accredited representative in appealed case, VA 
Form 646, and a brief on appeal in which the issue on appeal 
was listed as entitlement to service connection for pre-
existing mid-thoracic back pain based on aggravation.  The 
Board concludes that a substantive appeal has not been 
submitted as to any issue other than that listed on the front 
page of this decision.  Therefore, no other issue has been 
developed for appellate consideration.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200 (1998); cf. Buckley v. West, 
12 Vet. App. 76, 83-84 (1999)


FINDING OF FACT

There is no competent evidence of a current disability in the 
mid-thoracic area of the back.


CONCLUSION OF LAW

The claim of entitlement to service connection for a mid-
thoracic back disability is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a statement associated with the veteran's service medical 
records and dated in April 1993, Hou Chen, M.D., reported 
that the veteran had been a patient since 1989.  He reported 
that the veteran had had rheumatic fever and radiculopathy 
with 5th lumbar spinal spondylolysis since 1989.  Dr. Chen 
also reported that the veteran had been hospitalized in 1989 
with severe lower back pain, and pain of the left leg with 
weakness of the left lower extremity.  He further reported 
that the veteran had been advised that he had a long-lasting 
illness that would be recurrent in the future.  He also 
related, however, that when the veteran had last been seen in 
July 1992, he was "doing fine."

A review of the veteran's service records shows that in April 
1993 the veteran was seen with complaints that deep 
inspiration caused severe back and chest pain.  The veteran 
also reported a long history of back pain.  On examination, 
straight leg raising was normal.  There was muscle movement 
with spasm in the upper lumbar and mid thoracic spine.  The 
impression was somatic dysfunction.  Subsequently, the 
veteran was seen on a number of occasions with complaints of 
recurrent back pain.

In a medical evaluation board report completed in March 1994, 
it was noted that the veteran had an approximately ten-year 
history of intermittent mid thoracic back pain with radicular 
symptoms.  The pain was described as intermittent, 
spontaneous, and unrelated  to any related level of activity.  
The pain originated in the mid thoracic region with radiation 
around the chest wall to the left sternal border and, 
occasionally to the buttocks.  The pain had inconsistent 
points of origin and areas of radiation.  There was no 
clinical evidence of pathology noted.  X-rays, a bone scan, 
and magnetic resonance imaging scan were all within normal 
limits.  The diagnosis was mid thoracic back pain of unknown 
etiology.  The medical evaluation board reported a diagnosis 
of  mid thoracic back pain,  which was determined to have 
existed prior to service and was not aggravated by service.  
In addition, the medical evaluation board recommended that 
the veteran be discharged from service.

The veteran agreed with the findings and recommendations of 
the medical evaluation board, which is evidenced by his 
signature.  The veteran was discharged in June 1994.  

VA outpatient treatment records dated from August 1994 to 
August 1995, mostly show treatment for conditions not 
currently at issue.  In psychology note dated in January 
1995, the veteran complained of ongoing back pain, which 
prevented him from working.  The assessment was "PTSD 
persists, anxious about being able to begin working again."

The psychologist referred the veteran for a VA nursing 
assessment, which was conducted later in January 1995.  It 
was noted that the veteran was being evaluated for complaints 
of lower back pain since service.  The veteran reported, 
however, that he had been hospitalized in 1989 for treatment 
of a back condition.  The assessment was complaints of back 
pain since service.  

The veteran was accorded a personal hearing in March 1995.  
He testified that he had a preexisting back disorder, which 
was minor on entrance into service.  He further testified 
that he began to experience back problems approximately four 
or five months after entering service.  He stated that 
initially, he dealt with his back problems without any 
medical treatment.  He reported that eventually he sought 
medical treatment without improvement.  He also testified 
that he had continued to experience pain in the upper, 
middle, and lower areas of the back since service.  He 
reported no treatment following service, but took medication 
as needed.  

The veteran underwent a VA mental disorders examination in 
May 1995.  His subjective complaints reportedly included 
intermittent upper and lower back pain, as well as hip pain 
on ambulation.  No pertinent diagnosis was reported.

The veteran was also accorded a VA spine examination in May 
1995.  At that time, he reported a 10-year history of 
intermittent low and upper back pain occurring with sitting 
for long periods.  On examination, there was a full range of 
motion without pain, and all other findings were reported to 
be normal.  The diagnosis was intermittent back and hip pain.  

Analysis

The threshold question that must be resolved with regard to 
the claims is whether the appellant has presented evidence 
that the claims are well grounded. 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible." Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be 1.) a medical diagnosis of a current 
disability, 2.) medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and 3.) medical evidence of a nexus between the in-service 
disease or injury and the current disability. Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is, however, competent to 
provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury. 
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469. VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim. 38 
U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).

Under the provisions 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in the line of duty.  38 U.S.C.A. § 1110.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).

In the present case, the veteran has arguably presented 
competent evidence of a pre-existing back disability in the 
form of the statement from Dr. Chen.  The service records 
show that the veteran was evaluated for complaints of back 
pain during service and he has reported that he experienced 
increasing pain in service.  Arguably he has satisfied the 
second prong of the Caluza test (evidence of an injury in 
service).  

There is, however, no competent evidence of a current back 
disability.  The post-service evidence does record the 
veteran's complaints of back pain, and even reports these 
complaints as a diagnosis, but an underlying disability has 
not been identified.  See Evans v. West, 12 Vet. App. 22 
(1998) (holding that there was no objective evidence of a 
current disability, where the medical records showed the 
veteran's complaints of pain, but no underlying pathology was 
reported).

Dr. Chen's letter did report the presence of disabilities of 
the lumber spine, but he did not report a disability of the 
thoracic area of the back.  More importantly, Dr. Chen's 
statement relates to the period prior to service.  Inasmuch 
as it was written while the veteran was in service it could 
not report a current back disability.  The Federal Circuit 
Court of Appeals has held that for there to be competent 
evidence of current disability, the evidence must show the 
disability at the time the veteran applies for VA benefits.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir 1998).

The appellant's representative pointed to provisions of 
Veterans Benefits Administration Manual M21- 1, for the 
proposition that the claim must be fully developed by VA 
whether the claim is determined to be well grounded or not.  
He asserts that if the Board does not find the claim to be 
well grounded, it should determine whether the RO has 
complied with t the provisions of M21-1, and remand the case 
if it finds that the RO has not complied with these 
obligations.

The United States Court of Veterans Appeals (Court) has held 
in a long line of cases that, VA is under no duty to assist a 
claimant in any further development of the claim absent a 
finding that it is well grounded. 38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit, 5 Vet. App. at 93; 38 C.F.R. § 3.159(a).  However, 
the Board does not have jurisdiction to consider the merits 
of a finally disallowed claim unless it determines that new 
and material evidence has been submitted.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  The Board cannot find a claim to be 
well grounded prior to finding that new and material evidence 
has been submitted, such a finding by the Board would be a 
legal nullity.  Butler.

The Board is required to follow the precedent opinions of the 
Court. 38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991). Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. § 
19.9, prior to determining that a claim is well- grounded.  
See also Schroeder v. West, No. 97-131 (U.S. Vet. App. Feb. 
2, 1999).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
the Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist the 
claimant in the absence of a well-grounded claim. 

The veteran's representative has also argued that this case 
should be remanded in accordance with Robinette v. Brown, 8 
Vet. App. 69 (1993).  Because the veteran's claim for service 
connection is not well grounded, VA is under no duty to 
further assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).  Under the provisions of 38 
U.S.C.A. § 5103(a) (West 1991), if a claimant's application 
for benefits is incomplete, VA shall notify the claimant of 
the evidence necessary to complete the application.  The 
Court has interpreted this statute as imposing an obligation 
on VA, depending on the facts of the case, to inform 
claimants of the evidence needed to render their claims well 
grounded.  Robinette.

The Court has held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown,  9 Vet. App. 341, 344 (1996).  In this case, VA is not 
on notice of any known and existing evidence that would make 
the adjudicated service connection claim well grounded.  In 
fact the veteran has reported that he has received no 
treatment for a back disability since service.

In the absence of competent evidence of a current disability, 
the claim is not well grounded, and must be denied.


ORDER

Service connection for a mid thoracic back pain disorder is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 
- 7 -


- 9 -


